


109 HR 5924 IH: To amend the Small Business Act to provide for loan

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5924
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Baker introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to provide for loan
		  guarantees for certain private disaster loans.
	
	
		1.Private disaster
			 loans
			(a)In
			 generalSection 7 of the
			 Small Business Act (15 U.S.C. 636) is amended—
				(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Private disaster
				loans
							(1)DefinitionsIn
				this subsection—
								(A)the term
				disaster area means a county, parish, or similar unit of general
				local government in which a disaster was declared under subsection (b);
								(B)the term
				eligible small business concern means a business concern that
				is—
									(i)is
				a small business concern, as defined in this Act; or
									(ii)is a small
				business concern, as defined in section 103 of the Small Business Investment
				Act of 1958; and
									(C)the term
				qualified private lender means any privately-owned bank or other
				lending institution that the Administrator determines meets the criteria
				established under paragraph (10).
								(2)AuthorizationThe
				Administrator may guarantee timely payment of all principal and interest as
				scheduled on any loan issued—
								(A)by a qualified
				private lender to an eligible small business concern located in a disaster
				area; and
								(B)during the
				24-month period beginning on the date on which the disaster area is
				designated.
								(3)Use of
				loansA loan guaranteed by the Administrator under this
				subsection may be used for—
								(A)any purpose
				authorized under subsection (a) or (b); and
								(B)acquiring or
				developing real estate for the purpose of selling or renting such real
				estate.
								(4)Online
				applications
								(A)In
				general
									(i)EstablishmentThe
				Administrator may establish, directly or through an agreement with another
				entity, an online application process for loans guaranteed under this
				subsection.
									(ii)Other Federal
				assistanceThe Administrator may coordinate with the head of any
				other appropriate Federal agency so that any application submitted through an
				online application process established under clause (i) may be considered for
				any other Federal assistance program for disaster relief.
									(B)Contents
									(i)In
				generalAn online application process established under
				subparagraph (A) shall allow an applicant for a guarantee under this subsection
				to specify the qualified private lender from which the applicant seeks to
				obtain a loan.
									(ii)Offers for
				loans
										(I)In
				generalIf an applicant does not specify a qualified private
				lender under clause (i), any qualified private lender may be selected to or opt
				to consider the application.
										(II)ProcessThe
				Administrator may, via the online process or another predetermined and
				objective process, determine a means of distributing or otherwise making
				available for consideration applications where a qualified private lender has
				not been specified by the applicant.
										(5)RefinancingA
				loan guaranteed under this subsection may be used to refinance any debt under
				this Act or the Small Business Investment Act of 1958.
							(6)Maximum
				amounts
								(A)Guarantee
				percentageThe Administrator may guarantee not more than 85
				percent of a loan under this subsection.
								(B)Loan
				amountsThe maximum amount of a loan guaranteed under this
				subsection shall be $3,000,000.
								(7)Loan
				termThe longest term of a loan for a loan guaranteed under this
				subsection shall be—
								(A)15 years for any
				loan that is issued without collateral; and
								(B)25 years for any
				loan that is issued with collateral.
								(8)Fees
								(A)In
				generalThe Administrator may not collect a guarantee fee under
				this subsection.
								(B)Origination
				feeThe Administrator shall pay a qualified private lender an
				origination fee for a loan guaranteed under this subsection equal to
				15/100 of 1 percent of the amount of the loan.
								(9)DocumentationA
				qualified private lender may use its own loan documentation for a loan
				guaranteed by the Administrator, to the extent authorized by the Administrator,
				except that the Administrator may not require such use by regulation, or
				otherwise.
							(10)Implementation
								(A)In
				generalNot later than 30 days after the date of enactment of
				this subsection, the Administrator shall—
									(i)establish interim
				criteria for qualified private lenders; and
									(ii)begin accepting
				applications from banks and lending institutions.
									(B)Regulations
									(i)In
				generalNot later than 90 days after the date of enactment of
				this subsection, the Administrator shall promulgate regulations establishing
				permanent criteria for qualified private lenders.
									(ii)Existing
				qualified private lendersA bank or lending institution that the
				Administrator determined met the criteria established under subparagraph (A)(i)
				may continue to operate as a qualified private lender if the Administrator
				determines that such bank or lending institution meets the criteria established
				under clause (i).
									(11)Other
				assistanceThe fact that a small business concern receives
				assistance under this subsection shall not preclude such business concern from
				receiving other assistance under this Act.
							(12)Authorization
				of appropriations
								(A)In
				generalAmounts necessary to carry out this subsection shall be
				made available from amounts appropriated to the Administration under subsection
				(b).
								(B)Authority to
				reduce interest ratesFunds appropriated to the Administration to
				carry out this subsection, may be used by the Administrator, to the extent
				available, to reduce the applicable rate of interest for a loan guaranteed
				under this subsection by not more than 3 percentage
				points.
								.
				(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 disasters declared under section 7(b)(2) of the Small Business Act (631 U.S.C.
			 636(b)(2)) before, on, or after the date of enactment of this Act.
				(2)ConstructionFor
			 any disaster described in paragraph (1) that was declared before the date of
			 enactment of this Act, the 24-month period described in section 7(c)(2)(B) of
			 the Small Business Act, as amended by this Act, shall begin on the date on
			 which such disaster was declared.
				2.Technical and
			 conforming amendmentsThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended—
			(1)in section
			 4(c)—
				(A)in paragraph (1),
			 by striking 7(c)(2) and inserting 7(d)(2);
			 and
				(B)in paragraph
			 (2)—
					(i)by
			 striking 7(c)(2) and inserting 7(d)(2);
			 and
					(ii)by
			 striking 7(e),; and
					(2)in section 7(b),
			 in the undesignated matter following paragraph (3)—
				(A)by striking
			 That the provisions of paragraph (1) of subsection (c) and
			 inserting That the provisions of paragraph (1) of subsection
			 (d); and
				(B)by striking
			 Notwithstanding the provisions of any other law the interest rate on the
			 Administration's share of any loan made under subsection (b) except as provided
			 in subsection (c), and inserting Notwithstanding any other
			 provision of law, and except as provided in subsection (d), the interest rate
			 on the Administration's share of any loan made under subsection
			 (b).
				
